Citation Nr: 0316112	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.


REMAND

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The new statute also 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.  

The Board cannot conclude from the record that VA has fully 
discharged its duty to notify the appellant of the VCAA, the 
evidence necessary to substantiate the claim, and the 
responsibility of VA and the appellant for obtaining such 
evidence.  In the June 2002 Supplemental Statement of the 
Case (SSOC), the RO erroneously referred to the "well-
groundedness" concept.  The May 2003 informal conference 
report indicated that the appellant's representative reported 
that the appellant had no further evidence to submit.  It did 
not, however, indicate whether the appellant was advised of 
the division of responsibilities between VA and the appellant 
in procuring the evidence necessary to substantiate her 
claim.  The appellant was also not notified of the 
regulations to implement the VCAA.  Therefore, it is apparent 
that the Board must remand the appellant's claim to the RO 
for a review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider this claim has been 
obtained, and for the issuance of a SSOC regarding all 
evidence received since the June 2002 SSOC.  

Finally, because the record reflects that there has not yet 
been full consideration of whether any additional 
notification or development action is required under the VCAA 
for this claim, it would potentially be prejudicial to the 
appellant if the Board were to proceed to issue any decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this claim is REMANDED for the 
following:

1.  The claims folder should be reviewed 
to ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claim.  This action 
should include written notice to the 
appellant and her representative of the 
provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the appellant in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  The 
appellant and her representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.     

2.  Thereafter, the appellant's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a SSOC that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should again be allowed for response by 
the appellant and/or her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



